657 F.2d 106
108 L.R.R.M. (BNA) 2716, 92 Lab.Cas.  P 13,113
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOUISVILLE PLATE GLASS COMPANY, INC., Respondent.
No. 79-1591.
United States Court of Appeals,Sixth Circuit.
Aug. 28, 1981.

Elliott Moore, Deputy Associate Gen. Counsel, Steven Fetter, N.L.R.B., Washington, D. C., Emil C. Farkas, Director Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Shelton R. Weber, Handmaker, Weber & Meyer, Louis E. Woolery, Smith & Smith, Louisville, Ky., for respondent.


1
Before EDWARDS, Chief Circuit Judge, ENGEL, Circuit Judge, and WISEMAN, District Judge.*

ORDER

2
This case is before the court on an Application for Enforcement of an order of the National Labor Relations Board (NLRB) which found that the respondent Louisville Plate Glass Company, Inc. had violated sections 8(a)(1) and 8(a)(5) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., in refusing to execute a contract negotiated by the union and representatives for a group of employers.  In so holding, the NLRB found that the company had not lawfully withdrawn from a multi-employer bargaining arrangement prior to the time an agreement was reached because there was no impasse in the negotiations and the union had not consented to the withdrawal.


3
Upon consideration of the record as a whole, the court is of the opinion that substantial evidence supports these determinations.  Accordingly,


4
The Order of the National Labor Relations Board, reported at 243 N.L.R.B. No. 182 (1978), is enforced.



*
 Hon. Thomas A. Wiseman, Jr., Judge, United States District Court for the Middle District of Tennessee, sitting by designation